Judgment and order reversed on the law and a new trial granted, with costs to the appellant to abide the event on the grounds: (1) That the evidence was insufficient to establish a cause of action against the appellant, and (2) that the court erred in refusing to charge the request of the appellant to the effect that there was no duty of the Lehigh Valley Railroad Company to build a fire system of the same kind and character as was built by the city of Buffalo for the use of its fire engines, with large hose and large hydrants, upon the dock of the Lehigh Valley Railroad Company. All concur except Thompson and Crosby, JJ., who dissent and vote for affirmance on the ground that the evidence presented a clear question of fact and that error in the charge was not reversible for the reason that it was cured by a subsequent charge to the effect that no verdict could be rendered against the appellant unless it was found that the fire was caused by negligence in the first instance of the appellant.